Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (Unaudited) Six Months Ended June 30, 2009 2008 Earnings: ($ in millions) Income before taxes $ 119.2 $ 113.7 Add (deduct): Equity in income of non-consolidated affiliates (25.8 ) (19.1 ) Dividends received from non-consolidated affiliates 1.9 — Capitalized interest (5.5 ) (1.1 ) Fixed charges as described below 15.1 15.3 Total $ 104.9 $ 108.8 Fixed Charges: Interest expensed and capitalized $ 8.8 $ 9.3 Estimated interest factor in rent expense(1) 6.3 6.0 Total $ 15.1 $ 15.3 Ratio of earnings to fixed charges 6.9 7.1 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
